Case 1:18-cv-23329-RAR Document 77 Entered on FLSD Docket 07/09/2019 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                        Case No. 1:18-cv-23329

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,

         Plaintiff,
  v.

  MANUEL V. FEIJOO; and
  MANUEL V. FEIJOO, M.D., P.A.,
  a Florida professional association,

        Defendants.
  _______________________________________/



    PLAINTIFF’S REPLY TO DEFENDANTS’ RESPONSE TO MOTION TO EXTEND
  DEADLINE TO FILE DAUBERT MOTIONS, AND MOTION TO ALLOW OR COMPEL
     DEPOSITIONS OF DEFENDANTS’ EXPERTS, OR IN THE ALTERNATIVE, TO
                      STRIKE DEFENDANTS’ EXPERTS



   KENNETH P. HAZOURI                              BART R. VALDES
   Trial Counsel                                   Florida Bar Number: 323380
   Fla. Bar No. 019800                             bvaldes@dsklawgroup.com
   khazouri@dsklawgroup.com                        DSK LAW GROUP
   lquezada@dsklawgroup.com                        de Beaubien, Simmons, Knight,
   ANDREW S. BALLENTINE                            Mantzaris & Neal, LLP
   Fla. Bar No. 118075                             609 West Horatio Street
   aballentine@dsklawgroup.com                     Tamp a, Florida 33606
   skuharske@dsklawgroup.com                       Telephone: (813) 251-5825
   de Beaubien, Simmons, Knight,                   Facsimile: (813) 254-1063
   Mantzaris & Neal, LLP                           Attorneys for Plaintiff
   332 North Magnolia Avenue
   Orlando, Florida 32801
   Telephone: (407) 422-2454
Case 1:18-cv-23329-RAR Document 77 Entered on FLSD Docket 07/09/2019 Page 2 of 12



         Plaintiff, STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY

  (“Plaintiff”), hereby files this Reply to Defendants, MANUEL V. FEIJOO, M.D., P.A. (the

  “Clinic”), and MANUEL V. FEIJOO’s (“Feijoo”) (collectively “Defendants”), Response to

  Plaintiff’s Motion to Extend Deadline to File Daubert Motions, and Motion to Allow or Compel

  Depositions of Defendants’ Experts, or in the Alternative, to Strike Defendants’ Experts [Doc. 76]

  and states as follows:

  I.     DEFENDANTS’ RESPONSE ESTABLISHES THAT THE REASON FOR THEIR
         DISCLOSURE OF EXPERT WITNESSES ON THE JUNE 20, 2019, DEADLINE FOR
         EXPERT DISCOVERY WAS THEIR CONSCIOUS DECISION TO WAIT UNTIL
         AFTER THE JUNE 17, 2019, MEDIATION TO RETAIN THEM.

         Defendants’ decision to wait until a mere two days before the June 20, 2019, deadline to

  even retain their expert witnesses had nothing to do with discovery issues, or any action or inaction

  of Plaintiff. This fact is established by Defendants’ own Response, which states that they “made

  the necessarily practical economic decision to hold off on incurring the expense of formally

  retaining experts until after the Mediation,” which occurred on June 17, 2019. [Doc. 76, p. 5]

  Accordingly, Defendants’ position is that they are entitled to: a) wait until two days before the

  expert-discovery deadline to even retain experts in an effort to avoid having to incur expert costs;

  b) disclose their experts literally hours before expiration of the deadline to complete all expert

  discovery, including depositions; c) refuse to produce their experts for depositions after the

  deadline; and d) thereby unilaterally deny Plaintiff the right and ability to depose their expert

  witnesses in preparation for trial.

         Defendants’ position directly violates Federal Rule of Civil Procedure 26(b)(4)(A), which

  clearly states that “[a] party may depose any person who has been identified as an expert whose

  opinions may be presented at trial.” Moreover, Defendants’ position is so facially baseless from a

  common sense and fairness perspective that it requires no further elaboration.



                                                   2
Case 1:18-cv-23329-RAR Document 77 Entered on FLSD Docket 07/09/2019 Page 3 of 12



  II.    IN AN ATTEMPT TO OBFUSCATE THEIR OWN DILATORY CONDUCT IN
         RETAINING AND DISCLOSING EXPERT WITNESSES, AND UNJUSTIFIED
         REFUSAL TO PRODUCE THEM FOR DEPOSITION, DEFENDANTS’ RESPONSE
         MAKES     REPEATED     MISREPRESENTATIONS        AND      GROSS
         MISCHARACTERIZATIONS OF PLAINTIFF’S CONDUCT IN DISCOVERY.

         In an attempt to distract from their own unilateral decisions described in the preceding

  section, Defendants’ Response repeatedly misrepresents State Farm Mutual’s actions in discovery.

  To the extent possible with page limitations, those misrepresentations are explained below.

         Section I.A. of Defendants’ Response first accuses Plaintiff of intentionally delaying the

  production of documents in response to Defendants’ First Request for Production and intentionally

  breaking apart claim files produced by Defendant in order to make them more difficult to review.

  These accusations are false, and frankly, outrageous.

         After filing successive motions to stay discovery [Docs. 28, 32] that were summarily

  denied by the Court, with the second denial including an admonishment [Docs. 30, 33], Defendants

  served their first Request for Production of Documents (“Request to Produce”), a copy of which

  is attached hereto as Exhibit “A.” Defendants’ Request to Produce asked for a tremendous volume

  of documents. For example, even though State Farm Mutual’s claims involve only the treatment

  and billing practices of Feijoo’s Clinic, Defendants asked for the entire contents of the claim files

  for the 525 claims of the Insureds listed in Exhibits “B” and “C” of the original Complaint, the

  vast majority of which have nothing to do with Feijoo or his Clinic.

         Plaintiff was required to perform a privilege review on all 525 of those claim files, many

  of which contain thousands of pages of documents and hundreds of pages of notes and entries

  often reflecting attorney/client communications or work product, to ensure that privileged or work

  product documents and line items of protected information were removed and redacted,

  respectively. As soon as these extremely time consuming tasks were completed for batches of




                                                   3
Case 1:18-cv-23329-RAR Document 77 Entered on FLSD Docket 07/09/2019 Page 4 of 12



  claims files, they were produced to Defendants on a rolling basis. In total, State Farm Mutual has

  produced over 473,755 pages of documents to Defendants and privilege logged approximately

  13,472 line items of privileged or work product materials.

         A rolling production is standard in a document-intensive case like this one because it is the

  most expeditious procedure for producing documents to the requesting party. Without a rolling

  production, Plaintiff would have to wait until it completed its privilege review of all 525 claim

  files -- hundreds of thousands of pages of documents -- before producing any of them to

  Defendants (which would undoubtedly result in accusations of delay and document dumping from

  Defendants). State Farm Mutual did not inject one minute of intentional delay into this process.

  As soon as the privilege reviews and redactions of claim-file batches were completed, they were

  produced to Defendants. Although State Farm Mutual had no obligation to do so, it also agreed to

  produce the claim files in searchable format at Defendants’ request. 1

         The privilege review of the claim files and requirement of a privilege log listing the

  withheld documents also explains, for the most part, why Plaintiff sometimes supplemented its

  original production of a claim file with additional documents contained therein. Upon production

  of a claim file, Plaintiff then had fourteen days to serve a privilege log identifying the privileged

  or work product documents contained therein that were being withheld. See Local Rule

  26.1(e)(2)(D). When preparing the privilege log, Plaintiff reviewed the documents that had been

  coded as privileged during the initial review and, in some cases, identified documents that were

  not, in fact, privileged or work product. Accordingly, Plaintiff removed the privilege designations

  from those documents and produced them to Defendants in a supplemental production.




  1
    The parties’ Joint Scheduling and Rule 26 Conference Report states they will produce documents
  in Adobe PDF format without any obligation to make the PDF’s searchable. [Doc. 13, p. 2, ¶ C]


                                                   4
Case 1:18-cv-23329-RAR Document 77 Entered on FLSD Docket 07/09/2019 Page 5 of 12



         This judicious assertion of privilege and work product protection for documents contained

  in the claim files sometimes caused Plaintiff to produce a small portion of claim file materials as

  a supplemental production. In any other case, the additional claim file materials provided to

  Defendants were the type of supplemental productions that inevitably arise in productions

  involving hundreds of thousands of pages of documents. The undersigned explained all of these

  facts to Defendants’ counsel in an e-mail, a copy of which is attached hereto as Exhibit “B.” See

  Ex. B, p. 1, ¶ (2). Nonetheless, Defendants have chosen to falsely represent to this Court that

  Plaintiff intentionally broke up its claim files in an effort obfuscate their own discovery misconduct

  relating to their expert witnesses.

         Exhibit “B” hereto also addresses an issue raised in footnote one of Defendants’ Response.

  [Doc. 76, p. 2, n. 1] In this e-mail string and other communications, Defendants’ counsel repeatedly

  demanded that Plaintiff produce transcripts of depositions of Feijoo and the Clinic’s office

  manager, Anielka Castillo (“Castillo”), that Plaintiff had proactively disclosed in a supplemental

  Rule 26 disclosure. To the extent Plaintiff used the deposition transcripts solely for impeachment

  purposes, which was its intention, it had no duty to disclose them in the first place. See Fed. R.

  Civ. P. 26(a)(1)(A)(ii). In an abundance of caution and in order to be as forthright as possible in

  discovery, however, Plaintiff decided to proactively disclose the transcripts to Defendants.

         Despite being put on notice of the transcripts, Defendants never served a request for

  production asking for them, and their time to do so passed. Refusing to recognize their own

  inadvertence, Defendants’ counsel repeatedly demanded that Plaintiff produce the transcripts and,

  as usual, falsely accused Plaintiff and its attorneys of misconduct for not doing so. In response, the

  undersigned correctly advised Defendants’ counsel that in the absence of a request for production

  asking for the transcripts, Plaintiff had complied with all of its discovery obligations relating to




                                                    5
Case 1:18-cv-23329-RAR Document 77 Entered on FLSD Docket 07/09/2019 Page 6 of 12



  them by identifying them in a Rule 26 disclosure. See Ferguson v. Destefano, No. 10-80385-CIV,

  2011 WL 146716 at *4 (S.D. Fla. 2011). The undersigned also noted that one of Defendants’

  attorneys in this case, Kenneth Schurr, represented Feijoo and Castillo at all of the depositions,

  and he should, therefore, be able to obtain the transcripts from the court reporters.

         When Mr. Schurr reported back that he was somehow unable to do so, Plaintiff decided to

  voluntarily give the transcripts to Defendants. However, the undersigned recognized -- quite

  presciently as it turns out -- that Defendants’ counsel would likely try to spin this show of good

  faith into an admission that Plaintiff had been wrong in not producing the transcripts earlier.

  Accordingly, the undersigned sent an e-mail to Defendants’ counsel advising that Plaintiff was

  prepared to voluntarily deliver the transcripts to them on the following conditions:

                 As a mandatory condition of State Farm doing so, however, the Defendants
         must agree that State Farm’s voluntary delivery of the deposition transcripts is not
         in any way an admission that State Farm was in the wrong for not previously
         producing the transcripts to Defendants, and Defendants shall not make any such
         argument to the Court. For example (and without limitation), Defendants shall not
         assert to the Court (orally or in written filings) that State Farm Mutual wrongfully
         withheld the transcripts until delivering them to Defendants on such and so date, or
         make any like arguments. Put another way, Defendants shall not attempt to use
         State Farm Mutual’s decision to voluntarily deliver the transcripts to the Defendants
         as a courtesy against State Farm Mutual in the case. Please confirm Defendants’
         agreements to these terms with a return e-mail and, upon receipt of it, we will
         electronically deliver the deposition transcripts to you and your co-counsel.

  (Ex. C., p. 2, ¶ 3; e.s.) Defendant’s counsel confirmed their agreement to these terms with a return

  e-mail expressly stating “we will not suggest that State Farm improperly withheld the transcripts.”

  (Ex. C., p. 1) A copy of this e-mail exchange is attached hereto as Exhibit “C.”

         Footnote one of Defendant’s Response both misrepresents the events relating to the

  deposition transcripts and directly violates the above-quoted agreement. The footnote’s entire

  purpose is to falsely accuse Plaintiff of misconduct by not producing the transcripts earlier. In

  doing so, Defendants falsely state that it was their threat to file a motion to compel that caused



                                                    6
Case 1:18-cv-23329-RAR Document 77 Entered on FLSD Docket 07/09/2019 Page 7 of 12



  Plaintiff to produce the transcripts, and that Plaintiff engaged in “unnecessary and obviously

  calculated delay in producing” them. These misrepresentations and direct violation of the parties’

  agreement is simply one part of an ongoing course of conduct of Defendants’ counsel. That course

  of conduct now includes not disclosing expert witnesses until hours before the expiration of the

  expert-discovery deadline, refusing to produce the late-disclosed experts for deposition, and

  attempting to support that willful and unjustifiable conduct with a court filing full of

  misrepresentations regarding matters that have nothing to do with Defendants’ own, unilateral

  decision to wait until after the June 17, 2019, mediation to even retain their experts.

         Exhibit “B” hereto also documents Defendants’ counsel’s request that the undersigned

  certify Plaintiff’s document production was complete, which is discussed in the Response. [Doc.

  76, p. 3] In the second e-mail in the string (p. 6), Defendants’ counsel asked the undersigned to

  personally review all of the documents Plaintiff had produced to Defendants, certify the production

  was complete, and state the basis for the certification. Since there is no requirement to provide

  such a certification in the Federal Rules of Civil Procedure or otherwise, and the request would

  require the undersigned to personally review the 470,930 pages of documents produced to

  Defendants at that point, the undersigned politely declined the request. In doing so, the undersigned

  also stated “[i]f you perceive other issues with State Farm Mutual’s document production going

  forward, please contact us, and we will work with you them as we have done every time you have

  raised an issue with document production thus far.” See Ex. B, p. 5, ¶ 5. In his responsive e-mail,

  Defendants’ counsel accused Plaintiff of failing to produce a “screener tool” that was later found

  not to exist and demanded production of 14 claim files that are not at issue in this case and were

  not requested in Defendants’ Request to Produce. See Ex. B, pp. 1 - 2.

         At page three of their Response, Defendants commence a discussion regarding the




                                                    7
Case 1:18-cv-23329-RAR Document 77 Entered on FLSD Docket 07/09/2019 Page 8 of 12



  scheduling of depositions of Plaintiff’s representatives, which is also inaccurate. Defendants’

  counsel first advised the undersigned that they were unavailable for the entire month of May 2019

  to take those depositions. After Defendants’ counsel secured an extension of the June 10, 2019,

  discovery deadline to take the depositions based on their unavailability, the undersigned and

  Defendants’ counsel, Jerry Pivnik, coordinated their requested depositions of Plaintiff’s employees

  Bob Connelly, Jennifer Fuller, Isis Alsina, and a corporate representative for June 14th, 18th, 19th

  and 20th, respectively. These dates were confirmed in an April 30, 2019, e-mail exchange, which

  ends with Mr. Pivnik stating that he would be serving notices for these depositions “shortly.” A

  copy of this e-mail exchange is attached hereto as Exhibit “D.” No deposition notices were,

  however, forthcoming from Defendants.

         Instead, Mr. Pivinik’s co-counsel, Andrew Baratta, sent a May 2, 2019, e-mail stating that

  his “schedule has freed up in May” and Defendants wanted to change the deponents and deposition

  schedule the undersigned had coordinated with Mr. Pivnik at his request. In addition to deposing

  Jennifer Fuller, Mr. Baratta asked for the deposition of two new persons, Lisa Varela, and Fred

  Williams (retired from Plaintiff), within the next 10 – 17 days. In this regard, Defendants’

  Response states that “it was not until Defendants offered to conduct the depositions of [Ms. Fuller

  and Ms. Varela] on the same day that State Farm would agree to produce them on a date within

  the month of May.” [Doc. 76, pp. 3 – 4; e.s.] This statement is false.

         Following his May 2, 2019, e-mail, Mr. Baratta sent additional e-mails demanding that he

  be provided with “two consecutive days in May for the depositions of Lisa Varela and Jennifer

  Fuller.” (e.s.) In response, the undersigned advised that based on the very short notice and multiple

  calendars that needed to be coordinated, it was not possible to provide consecutive days in May

  for the depositions. Mr. Baratta responded by accusing the undersigned of “being adversarial and




                                                   8
Case 1:18-cv-23329-RAR Document 77 Entered on FLSD Docket 07/09/2019 Page 9 of 12



  transparently attempting to manufacture delay and unnecessary expense.” After making this false

  accusation, Mr. Baratta later sent the undersigned an unsolicited e-mail advising that he did not

  need two consecutive dates for the depositions of Ms. Fuller and Ms. Varela after all, because he

  could he could complete both depositions in one day. The depositions were then scheduled for,

  and completed on, May 21, 2019, 19 days after they were first requested. Mr. Baratta was never

  told that Ms. Fuller and Ms. Varella could not be deposed in May. He was told that it was not

  possible to provide consecutive days in May for the depositions, which he did not need anyways.

  The e-mail exchange between Mr. Baratta and the undersigned documenting these

  communications is attached hereto as Exhibit “E.”

         As for the deposition of Timothy Banahan, Defendants’ Response states that he “was

  offered by State Farm to appear as both a fact witness and corporate designee on June 7, 2019.”

  [Doc. 76, p. 4; e.s.] This statement is false. Plaintiff offered to produce Mr. Banahan for deposition

  as a fact witness only on June 7, 2019. The parties had discussed the possibility of Mr. Banahan

  also serving as Plaintiff’s corporate designee once Defendants finally identified the final topics on

  which they wanted testimony. On May 28, 2019, Mr. Baratta sent the undersigned an e-mail

  designating those topics and stating that “if Mr. Banahan can be prepared to testify on June 7th as

  the designee” on those topics, his combined deposition as a fact witness and corporate designee

  could be taken on that date. (e.s.) The undersigned responded by advising that Mr. Banahan could

  not be prepared to testify on the designated topics by June 7th and offering June 14th, 18th, 19th,

  and 20th for his combined fact witness/corporate designee deposition. Without protest, Mr. Baratta

  selected June 18th because he was already traveling to Florida for the June 17th mediation. The e-

  mail exchange documenting these communications is attached hereto as Exhibit “F.”

         Defendants’ Response notes that Plaintiff produced its Standard Claims Processes




                                                    9
Case 1:18-cv-23329-RAR Document 77 Entered on FLSD Docket 07/09/2019 Page 10 of 12



   (“SCP’s”) on June 12, 2019. [Doc. 76, p. 5] Defendants, however, neglect to explain that they did

   not request production of the SCP’s until May 7, 2019, when they served their Second Request for

   Production, a copy of which is attached hereto as Exhibit “G.” See Request No. 8. This omission

   is obviously designed to give the false impression that Defendants requested the SCP’s in their

   first Request to Produce served in January 2019, and Plaintiff delayed for months in producing

   them. In truth, Plaintiff produced the SCP’s to Defendants 36 days after they were first requested.

   III.   PLAINTIFF’S MOTION DOES NOT ASK FOR RECONSIDERATION OF JUDGE
          MOORE’S ORDER SETTING THE JUNE 20, 2019, DEADLINE TO COMPLETE ALL
          EXPERT DISCOVERY, INCLUDING DEPOSITIONS.

          Section I.B. of Defendants’ Response [Doc. 76, pp. 7-9] incorrectly asserts that Plaintiff’s

   motion is really a motion for reconsideration of Judge Moore’s Order setting the June 20, 2019,

   deadline for the parties to complete all expert discovery, including expert depositions. [Doc. 53]

   As explained in Plaintiff’s Motion, the only reasonable interpretation of Judge Moore’s Order is

   that it requires the parties to serve their mandatory Rule 26 expert disclosures a reasonable number

   of days in advance of the June 20, 2019, deadline to allow time for the scheduling and taking of

   their experts’ depositions before its expiration. Moreover, the Order must be read in this fashion

   to comply with Rule 26(b)(4)(A), which grants Plaintiff the right to depose Defendants’ experts.

   See supra p. 2. Thus, Plaintiff’s motion seeks enforcement of, and relief consistent with, Judge

   Moore’s Order, not its reconsideration. Defendants’ demonstrably willful misconduct described

   above constitutes good cause for Plaintiff’s requested relief.

          This section of the Response continues with Defendants’ misrepresentations and

   mischaracterizations regarding the parties’ communications and conduct relating to experts, and

   Plaintiff is unable to address all of them due to page limits. Plaintiff encourages the Court to read

   the e-mails attached to Defendants’ Response at Doc. 76-3, Pages 8-11 and 30, as they outline




                                                    10
Case 1:18-cv-23329-RAR Document 77 Entered on FLSD Docket 07/09/2019 Page 11 of 12



   some of the parties’ interactions on the issue of expert discovery. Plaintiff will address one

   particular misrepresentation here.

          Defendants’ Response states that Plaintiff knew “full well that Defendants would not be

   producing expert reports until after Mediation on June 17th.” [Doc. 76, p. 8] This statement is

   false. Despite the undersigned’s repeated requests, Defendants’ counsel steadfastly refused to state

   whether they would be retaining experts at all, and Plaintiff had no knowledge that Defendants

   had done, or would do, so until it received their expert disclosures at 3:59 p.m. on June 20, 2019.

   Mr. Baratta’s May 25, 2019, e-mail attached to Defendants’ response at Doc. 76-3, page 26, is

   typical. In it, he advised the undersigned that “we have not yet identified or retained experts.” This

   remained Defendants’ “party line” until they sprung their experts on Plaintiff on June 20th.

   IV.    DEFENDANTS’ PROPORTIONALITY ARGUMENT                              CONTROVENES           RULE
          26(b)(4)(A) AND IS OTHERWISE BASELESS.

          Finally, Defendants argue that the depositions of the experts they selected, with whom they

   negotiated a fee structure, and who they intend to call at trial is not proportional to the needs of

   this case due to the expected cost of the depositions. [Doc. 76, pp. 9 -11] This argument violates

   Rule 26(b)(4)(A), which explicitly grants Plaintiff the right to depose Defendants’ trial experts and

   thereby deems those depositions proportional. See supra p. 2. It is also obvious that a party cannot

   voluntarily agree to pay an expert’s stated fees and then deny the opposing party the right to depose

   the expert because his or her fees will supposedly make the deposition expensive.

          In conclusion, Plaintiff respectfully submits that based on Defendants’ unreasonable,

   willful, and contumacious position confirmed by their Response, the appropriate remedy is to

   strike Mr. Miscoe and Ms. Kluender as expert witnesses. In the alternative, Plaintiff respectfully

   requests the Court to order that they be deposed within 30 days, and that the deadline for Plaintiff

   to file Daubert motions directed to their opinions be extended to 20 days after their depositions.



                                                    11
Case 1:18-cv-23329-RAR Document 77 Entered on FLSD Docket 07/09/2019 Page 12 of 12




         Dated this 9th day of July, 2019.

                                             Respectfully submitted,

                                             /s/ Kenneth P. Hazouri
                                             KENNETH P. HAZOURI
                                             Trial Counsel
                                             Fla. Bar No. 019800
                                             khazouri@dsklawgroup.com
                                             lquezada@dsklawgroup.com
                                             ANDREW S. BALLENTINE
                                             Fla. Bar No. 118075
                                             aballentine@dsklawgroup.com
                                             skuharske@dsklawgroup.com
                                             DSK LAW GROUP
                                             deBeaubien, Simmons, Knight,
                                              Mantzaris and Neal, LLP
                                             332 North Magnolia Avenue
                                             Orlando, Florida 32801
                                             Telephone: (407) 422-2454

                                             BART R. VALDES
                                             Florida Bar Number: 323380
                                             bvaldes@dsklawgroup.com
                                             DSK LAW GROUP
                                             deBeaubien, Simmons, Knight,
                                               Mantzaris & Neal, LLP
                                             609 West Horatio Street
                                             Tampa, Florida 33606
                                             Telephone: (813) 251-5825
                                             Facsimile: (813) 254-1063
                                             Attorneys for Plaintiff




                                               12
